Per Curiam.
The service in this case was made upon Cawle)', the Trenton agent of the company. Cawley was sworn, and said that he was the local agent at Trenton. It does not appear what the transaction was out of which the suit springs, as the plaintiff declared, upon the common counts alone. Mr. Murphy, the superintendent of the-Atlantic division of the Adams Express Company, in his deposition, said that Thomas De Witt Cuyler was the counsel of the company, and that he had designated him as general counsel, and perhaps he was. He also identified Mr. Cuyler’s signature to a letter written by Mr. Cuyler in reply to a letter from Mr; Scammell, the attorney of the plaintiff. In that letter Mr. Cuyler informed Mr. Scammell that Cawley, the agent at Trenton, was authorized to accept service of a summons. There was no denial that Mr. Cuyler had general supervision of the litiga*524tion of the company. If so, then, after he had announced to the plaintiff that a certain agent was authorized to accept service of a summons, and service was thereafter made upon such agent, it was too late for the company to question the sufficiency of the service.
The order below is affirmed.